Exhibit 10.1

 

SECURED CONVERTIBLE NOTE

MODIFICATION AGREEMENT

(Extension)

 

This Secured Convertible Note Modification Agreement (this “Agreement”) is dated
effective as of June 8, 2020, among Allied Esports Entertainment, Inc., a
Delaware corporation formerly known as Black Ridge Acquisition Corp.
(“Borrower”), certain undersigned direct and indirect subsidiaries of Borrower
(the “Borrower Parties”) and the undersigned (the “Purchaser” and collectively
with Borrower and the Borrower Parties, the “Parties”).

 

A. Certain purchasers purchased Secured Convertible Promissory Notes (the “First
Bridge Notes”) in a $10,000,000 private placement offering (the “First Bridge”)
of Ourgame International Holdings Limited, a Cayman Islands corporation
(“Ourgame”), pursuant to the terms and conditions of that certain Convertible
Note Purchase Agreement, dated as of October 11, 2018 (the “First Purchase
Agreement”), between Ourgame and such purchasers.

 

B. Certain purchasers purchased Secured Convertible Promissory Notes (the
“Second Bridge Notes,” together with the First Bridge Notes, collectively, the
“Notes”) in a $4,000,000 private placement offering (the “Second Bridge,”
together with the First Bridge, collectively, the “Bridge Transactions”) of
Noble Link Global Limited, a British Virgin Islands entity (“Noble”), pursuant
to the terms and conditions of that certain Convertible Note Purchase Agreement,
dated as of May 17, 2019 (the “Second Purchase Agreement”), between Noble and
such purchasers. The First Purchase Agreement and Second Purchase Agreement,
together with the Notes, security agreements, share pledge security agreements,
guarantees and other documents executed in connection therewith or contemplated
thereby are each referred to herein as a “Bridge Document,” and collectively as
the “Bridge Documents.”

 

C. In order to facilitate the closing of the SPAC Transaction (as defined in the
First Purchase Agreement and Second Purchase Agreement), the purchasers of the
Notes entered into an Amendment and Acknowledgement Agreement dated as of August
5, 2019 (the “Amendment and Acknowledgement Agreement”) pursuant to which all
obligations of Ourgame and Noble under the Notes were assigned to and became the
sole obligations of Borrower, and the purchasers agreed to, among other things,
temporarily extend the maturity date of their respective Notes (the “Maturity
Date”) until August 23, 2020 (the 380th day following the closing of the SPAC
Transaction).

 

D. Each purchaser has an option, during the period commencing as of the
effective time of the SPAC Transaction and ending on the Maturity Date (the
“Conversion Period”), to convert all, but not less than all, the remaining
unpaid principal amount of such holder’s Note (but not any accrued interest),
into a number of common shares of Borrower (“Borrower Common Stock”) equal to
(i) the principal amount of such holder’s Note, divided by (ii) $8.50 (the
“Conversion Price”).

 



 

 

 

E. Subject to negotiation and entry into definitive loan documentation with
certain investors (collectively, “Investor”), Borrower intends to obtain a
senior secured loan from Investor (the “Investor Loan”) pursuant to which it
expects to receive loan proceeds of approximately $9,000,000 (the actual amount
of loan proceeds will be set forth in definitive loan documentation and may be
greater or less than such expected amount)(the “Investor Loan Proceeds”).

 

F. The Investor Loan will be a senior secured obligation of the Company with a
lien on all assets in a pari passu position with the purchasers of the Notes;
and the purchasers of the Notes entering into intercreditor agreements with
Investor to effect such priority, in a form acceptable to Investor, is a
condition to closing the Investor Loan (each, an “Intercreditor Agreement”).

 

G. Borrower desires that the Purchaser, among other things, (i) enter into an
Intercreditor Agreement, and (ii) extend the Maturity Date under Purchaser’s
Note to February 23, 2022, upon the terms and conditions set forth in this
Agreement.

 

For good and valuable consideration, the Parties hereby acknowledge, declare and
agree as follows:

 

1.Intercreditor Agreement. At the closing of the Investor Loan, and conditioned
upon the occurrence of such closing, the Purchaser will execute and deliver the
Intercreditor Agreement to Investor.

 

2.Extension of Maturity Date. The Maturity Date of Purchaser’s Note is amended
to February 23, 2022.

 

3.Interest. All accrued and unpaid interest under the Note and “Minimum
Interest” (as such term is defined in the Amendment and Acknowledgement
Agreement) shall become due and payable in cash on August 23, 2020 (the “First
Interest Payment”). Notwithstanding anything to the contrary set forth in the
Bridge Documents, commencing August 23, 2020, (i) interest on the principal
amount of Purchaser’s Note shall accrue interest until payment in full at the
“Interest Rate” (12.0%) set forth in Purchaser’s Note, (ii) upon an Event of
Default (as defined in Purchaser’s Note), the interest rate shall increase to
the Default Interest Rate (15.0%), set forth in the Purchaser’s Note, and (iii)
there shall be no minimum interest amount payable under Purchaser’s Note, which
may be prepaid in whole or in part at any time in advance of the Maturity Date
without penalty.

 

4.Waiver of Lock-Up. Effective August 23, 2020, Purchaser waives the lock-up
provisions that apply to Black Ridge Oil & Gas, Inc. set forth in Section 9 of
the Amendment and Acknowledgement Agreement.

 

5.Amendments. The Bridge Documents related to the Purchaser’s Note are deemed
amended by the terms of this Agreement effective as of the date hereof. Except
as otherwise expressly modified by this Agreement and the Intercreditor
Agreement, all terms, provisions, covenants and agreements contained in such
Bridge Documents shall remain unmodified and in full force and effect.

 



6.Governing Law; Venue. This Agreement shall be governed by the laws of the
State of California without regard to its conflicts-of-law principles. The
Parties expressly acknowledge and agree that any judicial action to enforce any
right of any Party under this Agreement may be brought and maintained in the
State of California, and the Parties consent to the jurisdiction of the courts
of the State of California, County of Orange, and the federal courts located in
the Central District of the State of California. Accordingly, the Parties hereby
submit to the process, jurisdiction and venue of any such court. Each Party
hereby waives, and agrees not to assert, any claim that it is not personally
subject to the jurisdiction of the foregoing courts in the State of California
or that any action or other proceeding brought in compliance with this Section
is brought in an inconvenient forum.

 

7.Counterparts. This Agreement may be executed in counterparts, all of which
taken together shall constitute one agreement binding on the Parties. Facsimile
and electronically transmitted signatures (such as, for example, DocuSign) shall
be valid and binding to the same extent as original signatures. In making proof
of this Agreement, it will be necessary to produce only one copy signed by the
Party to be charged.

 

The remainder of this page is intentionally left blank.

 



2

 

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Secured
Convertible Note Modification Agreement as of the date first set forth above.

 



  Purchaser:     Name:



 

3

 

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Secured
Convertible Note Modification Agreement as of the date first set forth above.

 



ALLIED ESPORTS ENTERTAINMENT, INC.   WPT ENTERPRISES, INC.       By:     By:
        Name: Frank Ng   Name: Frank Ng Its: CEO of AESE   Its: CEO of AESE    
      PEERLESS MEDIA LIMITED   ALLIED ESPORTS MEDIA, INC.       By:     By:  
Name: Frank Ng   Name: Frank Ng Its: CEO of AESE   Its: CEO of AESE          
ESPORTS ARENA LAS VEGAS, LLC   ALLIED ESPORTS INTERNATIONAL, INC.       By:    
By:   Name: Frank Ng   Name: Frank Ng Its: CEO of AESE   Its: CEO of AESE      
    ELC GAMING GMBH   PEERLESS MEDIA HOLDING CO.       By:     By:   Name: Frank
Ng   Name: Frank Ng Its: CEO of AESE   Its: CEO of AESE           CLUB SERVICES,
INC.       By:         Name: Frank Ng       Its: CEO of AESE      

 

 

4



 



